Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00484-CV



               IN RE SPRINT SAND AND CLAY, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-66557

                         MEMORANDUM OPINION

      On June 18, 2019, relator Sprint Sand and Clay, LLC filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Kristen Brauchle Hawkins, presiding judge of the 11th District Court of Harris
County, to vacate a portion of her order dated June 11, 2019, which grants in part
and denies in part plaintiffs’ motions to compel. Plaintiffs are the real parties-in-
interest, John Earl Ellisor, et al., in the underlying lawsuit. Relator is one of several
named defendants in the suit.

      On July 24, 2019, real parties in interest/ plaintiffs filed a letter with this court,
stating that they had filed a notice of non-suit of their suit against relator and, as a
result, this mandamus proceeding is now moot. Enclosed with the letter is a copy of
the motion for nonsuit of the claims against relator, with a file-stamp showing that
the motion was filed in the underlying case on July 24, 2019. This motion states that
real parties in interest/plaintiffs wish to dismiss all claims against relator. A notice
of nonsuit is effective without a court order immediately when the notice is filed.
Texas Dep’t of Aging & Disability Servs. v. Cannon, 453 S.W.3d 411, 418 n.13 (Tex.
2015).

      On July 31, 2019, real parties in interest filed a motion asking this court to
dismiss this mandamus proceeding, arguing that relator’s petition for mandamus
relief is moot because they have non-suited all their claims against relator.

      We GRANT the motion and DISMISS relator’s petition for writ of mandamus
as moot.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.



                                            2